Case 3:20-cv-00459-BJB-LLK Document 6 Filed 10/23/20 Page 1 of 5 PageID #: 22




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

THE OHIO CASUALTY INSURANCE
COMPANY,

               PLAINTIFF,
                                                       CIVIL ACTION NO. 3:20-cv-459-DJH
v.
                                                       ELECTRONICALLY FILED
TRACY L. HUDSON,

               DEFENDANT.


             TRACY L. HUDSON’S ANSWER TO PLAINTIFF’S COMPLAINT

        The Defendant, Tracy L. Hudson, by counsel, files this Answer in response to Plaintiff’s

Complaint.

        1.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 1 of the Complaint, and therefore denies the

same.

        2.     The Defendant admits the allegations contained in Paragraph 2 of the Complaint.

        3.     The allegations contained in Paragraph 3 of the Complaint are legal conclusions

to which no response is required. To the extent a response is required, the allegations contained

in Paragraph 3 are denied.

        4.     The allegations contained in Paragraph 4 of the Complaint are legal conclusions

to which no response is required. To the extent a response is required, the allegations contained

in Paragraph 4 are denied.

        5.     The Defendant admits she signed Exhibit A to the Complaint, but denies the

remaining allegations contained in Paragraph 5 of the Complaint.
Case 3:20-cv-00459-BJB-LLK Document 6 Filed 10/23/20 Page 2 of 5 PageID #: 23




        6.     The Defendant states that the language of the Agreement of Indemnity speaks for

itself and denies any inconsistent allegations or interpretations contained in Paragraph 6 of the

Complaint.

        7.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 7 of the Complaint, and therefore denies the

same.

        8.     The Defendant is without knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 8 of the Complaint, and therefore denies the

same.

        9.     The Defendant denies the allegations contained in Paragraph 9 of the Complaint.

                                          COUNT 1
                               Breach of Agreement of Indemnity

        10.    In response to Paragraph 10 of the Complaint, the Defendant incorporates by

reference, as though fully set forth herein, her responses to the allegations contained in

Paragraphs 1 through 9 of the Complaint.

        11.    The Defendant denies the allegations contained in Paragraph 11 of the Complaint.

        12.    The Defendant denies the allegations contained in Paragraph 12 of the Complaint.

        13.    The Defendant denies the allegations contained in Paragraph 13 of the Complaint.

                                           COUNT II
                                           Exoneration

        14.    In response to Paragraph 14 of the Complaint, the Defendant incorporates by

reference, as though fully set forth herein, her responses to the allegations contained in

Paragraphs 1 through 13 of the Complaint.

        15.    The Defendant denies the allegations contained in Paragraph 15 of the Complaint.

        16.    The Defendant denies the allegations contained in Paragraph 16 of the Complaint.


   -2-
Case 3:20-cv-00459-BJB-LLK Document 6 Filed 10/23/20 Page 3 of 5 PageID #: 24




                                            COUNT III
                                            Ouia Timet

       17.     In response to paragraph 17 of the Complaint, the Defendant incorporates by

reference, as though fully set forth herein, her responses to the allegations contained in

Paragraphs 1 through 16 of the Complaint.

       18.     The Defendant denies the allegations contained in Paragraph 18 of the Complaint.

       19.     The Defendant denies the allegations contained in Paragraph 19 of the Complaint.

                                           COUNT IV
                                       Specific Performance

       20.     In response to Paragraph 20 of the Complaint, the Defendant incorporates by

reference, as though fully set forth herein, her responses to the allegations contained in

Paragraphs 1 through 19 of the Complaint.

       21.     The Defendant denies the allegations contained in Paragraph 21 of the Complaint.

       22.     The Defendant denies the allegations contained in Paragraph 22 of the Complaint.

       23.     The Defendant denies the allegations contained in Paragraph 23 of the Complaint.

                                  AFFIRMATIVE DEFENSES

       1.      The Complaint fails to state a claim upon which relief may be granted.

       2.      The alleged claims and damages – if any – asserted by the Plaintiff against the

Defendant may have been caused, in whole or in part, by the act and primary negligence or the

intervening or superseding negligence of third-parties, or by the intentional acts of third parties,

over which Defendant had no control and for which she has no liability.

       3.      Plaintiff’s claims are barred by its failure to mitigate the alleged damages.

       4.      Plaintiff’s claims are barred because Plaintiff has either suffered no damage or has

been compensated for any damage caused by Defendant’s conduct, acts or omissions.




   -3-
Case 3:20-cv-00459-BJB-LLK Document 6 Filed 10/23/20 Page 4 of 5 PageID #: 25




        5.      The alleged claims and damages – if any – asserted by the Plaintiff against

Defendant are barred by the reason of the fact that Defendant is not the proximate cause of the

damages alleged in the Complaint.

        6.      Plaintiff failed to join necessary and/or indispensable parties to this action, in

violation of Fed. R. Civ. P. 19.

        7.      Plaintiff’s damages were proximately caused by its own negligence or the

negligence of an additional third-party.

        8.      Plaintiff’s claims are barred by the doctorate of waiver, estoppel and latches.

        9.      Defendant reserves the right to amend her affirmative defenses before or during

the trial of this case on the merits.



WHEREFORE, this Defendant demands:

        1.      Dismissal of the Complaint with prejudice;

        2.      Trial by jury;

        3.      Award of her costs expended herein; and

        4.      Any and all other relief to which she may be entitled.



                                                     Respectfully submitted,


                                                     /s/ Michael M. Denbow
                                                     Michael M. Denbow
                                                     STITES & HARBISON PLLC
                                                     400 West Market Street
                                                     Suite 1800
                                                     Louisville, KY 40202-3352
                                                     Telephone: (502) 587-3400
                                                     Email: mdenbow@stites.com

                                                     Counsel for Defendant, Tracy L. Hudson


    -4-
Case 3:20-cv-00459-BJB-LLK Document 6 Filed 10/23/20 Page 5 of 5 PageID #: 26




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of October, 2020, a true and correct copy of the
foregoing was served by filing electronically through the Court’s ECF system to:

      Gene F. Zipperle, Jr.
      Ward, Hocker & Thornton, PLLC
      Hurstbourne Place, Suite 700
      9300 Shelbyville Road
      Louisville, KY 40222
      GZipperle@whtlaw.com

      Counsel for Plaintiff



                                             /s/ Michael M. Denbow
                                             Michael M. Denbow




   -5-
